562 S.E.2d 422 (2002)
355 N.C. 483
Beatrice WOODY, Employee
v.
THOMASVILLE UPHOLSTERY INCORPORATED, Employer,
Self-Insured (Helsman-Management Services, Inc., Servicing Agent).
No. 596A01.
Supreme Court of North Carolina.
May 10, 2002.
Mary F. Pyron, Hickory, for plaintiff-appellee.
Morris York Williams Surles & Barringer, LLP by Thomas E. Williams and Stephen Kushner, Charlotte; and Orbock Bowden Ruark & Dillard by Maureen S. Orbock and Devin F. Thomas, Winston-Salem, for defendant-appellant.
PER CURIAM.
For the reasons stated in the dissenting opinion, we reverse the decision of the Court of Appeals.
REVERSED.